20-4278-cr
     United States v. Constantine


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 30th day of March, two thousand twenty-two.
 4
 5   PRESENT:
 1               JOHN M. WALKER, JR.,
 2               PIERRE N. LEVAL,
 3               MICHAEL H. PARK,
 4                     Circuit Judges.
 1   _______________________________________
 2
 3   UNITED STATES OF AMERICA,
 4
 5                      Appellee,
 6
 7                      v.                                                              20-4278
 8
 9   TOMMY C. CONSTANTINE,
10   AKA TOMMY C. HORMOVITIS,
11
12               Defendant-Appellant.*
13   ________________________________________
14
15   FOR DEFENDANT-APPELLANT:                                  CHRISTOPHER D. MAN (Abbe David Lowell,
16                                                             Kyllan J. Gilmore, on the brief), Winston &
17                                                             Strawn LLP, Washington, D.C.
18
19   FOR APPELLEE:                                             SARITHA KOMATIREDDY (Amy Busa, J.
20                                                             Matthew Haggans, on the brief), for
21                                                             Jacquelyn M. Kasulis, Acting United States
22                                                             Attorney for the Eastern District of New
23                                                             York, Brooklyn, NY.

              * The Clerk of Court is respectfully directed to amend the captain as set forth above.
 1           Appeal from a judgment of the United States District Court for the Eastern District of New

 2   York (Bianco, J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5           Defendant Tommy C. Constantine appeals his conviction for offenses related to his

 6   participation in several fraudulent schemes. Constantine, together with co-defendant Phillip

 7   Kenner, represented to victims that their investment funds would be used for real estate

 8   investments in Hawaii (“Hawaii Project”), to purchase stock in a company founded by Constantine

 9   called Eufora, and for investment-related litigation (“Global Settlement Fund”).                 Instead,

10   Constantine and Kenner used millions of dollars from these funds for their personal benefit. A

11   jury convicted Constantine on one count of conspiracy to commit wire fraud, 18 U.S.C. § 1349,

12   five counts of wire fraud, 18 U.S.C. § 1343, and one count of conspiracy to commit money

13   laundering, 18 U.S.C. § 1956(h).

14           Constantine moved for a new trial based on ineffective assistance of counsel, and in a

15   footnote of a supplemental letter, he expressed uncertainty as to whether the government disclosed

16   some of Kenner’s text messages and asserted that he would file a Brady motion if they were in fact

17   not included in the government’s pretrial disclosures. The district court denied the ineffective

18   assistance motion and found that Constantine failed to make a showing that there was a discovery

19   violation. Constantine then filed a Brady motion arguing that the government failed to turn over

20   thousands of Kenner’s text messages containing material exculpatory evidence. 1


             1
               After Kenner’s phone and laptop were seized by law enforcement, they were first examined by a
     privilege review team to ensure that evidence in which Kenner had a privilege was not shown to the
     prosecution team or others. Kenner received a complete copy of the contents of the devices, but a complete
     copy was never produced to the prosecution team or Constantine because the devices were thought to

                                                         2
21           The district court denied Constantine’s Brady challenge at his sentencing hearing,

22   concluding that “there was no realistic possibility that [the text messages] would have had an

23   impact on any of the counts of conviction as relates to Mr. Constantine.” Special App’x at 23.

24   Constantine timely appealed. We assume the parties’ familiarity with the underlying facts, the

25   procedural history of the case, and the issues on appeal.

26           “Where a defendant’s Brady claim was raised in a motion for new trial pursuant to Rule 33

27   of the Federal Rules of Criminal Procedure, we review the denial of the motion for abuse of

28   discretion.” United States v. Douglas, 525 F.3d 225, 245 (2d Cir. 2008) (cleaned up). “An

29   appellant seeking a new trial on the basis of an alleged Brady violation bears the burden of

30   demonstrating both that the Government suppressed exculpatory information and that this

31   information was material.” United States v. Brunshtein, 344 F.3d 91, 101 (2d Cir. 2003). When

32   determining the materiality of the undisclosed information in question, “we examine the record de

33   novo” but give “[t]he trial judge’s assessment of the effect of nondisclosure . . . great weight.”

34   United States v. Rowland, 826 F.3d 100, 112 (2d Cir. 2016) (cleaned up).

35           We reject Constantine’s arguments. First, Constantine has not demonstrated a basis for

36   asserting a Brady entitlement to a new trial. Constantine should have been aware that there were

37   messages that had not been turned over to him because Kenner used some of the messages as

38   evidence at trial. 2 Nevertheless, Constantine never made any effort to obtain these messages until




     contain documents subject to Kenner’s attorney-client privilege. The independent privilege review team
     identified privileged materials, and after the review was completed, sent the materials identified as non-
     privileged to Constantine and the prosecution team. It appears, however, that a large number of non-
     privileged messages of Kenner were not delivered to Constantine.
             2
               While it is correct that the government, after seizing Kenner’s phone and laptop pursuant to a
     search warrant, did not turn over to Constantine large portions of Kenner’s text messages, there is no
     evidence that this failure was attributable to bad faith or any effort to conceal material that would be helpful

                                                            3
39   more than four years after trial. Constantine argues that he had “no way of knowing how widely

40   Kenner communicated by text.” Appellant’s Br. 23. It makes no difference that Constantine did

41   not know how many messages Kenner had sent. He should have known that there were messages

42   seized by the government that had not been produced. Furthermore, the evidence showed that he

43   knew Kenner was in frequent contact with the victims of their frauds.                 We conclude that

44   Constantine “knew or should have known of the essential facts permitting him to take advantage

45   of any exculpatory evidence.” United States v. LeRoy, 687 F.2d 610, 618 (2d Cir. 1982) (citations

46   omitted).    For these reasons, the undisclosed text messages were not suppressed under the

47   precedents governing Brady claims. See, e.g., United States v. Zackson, 6 F.3d 911, 919 (2d Cir.

48   1993) (no Brady suppression when defendant “had sufficient access to the essential facts enabling

49   him to take advantage of any exculpatory material that may have been available”).

50           Second, Constantine has failed to make any showing that the undisclosed text messages

51   would have been helpful to his case, much less that they would have been helpful enough to change

52   the jury’s verdict. Because Constantine argues that unidentified text messages are material, 3 he

53   must “first establish[] a basis for his claim that [the unidentified material] contains material

54   evidence.”    Pennsylvania v. Ritchie, 480 U.S. 39, 58 n.15 (1987) (citing United States v.

55   Valenzuela-Bernal, 458 U.S. 858, 867 (1982)); United States v. Walsh, 774 F. App’x 706, 707 (2d

56   Cir. 2019) (defendant’s “mere speculation that some exculpatory or impeachment material may




     to Constantine, or that it was attributable to anything other than confusion from the effort by a privilege
     review team to identify and insulate documents in which Kenner might have a privilege.
             3
               The government states that a digital copy of Kenner’s phone, including his text messages, are in
     the FBI’s possession. It appears, however, that the prosecution team has never had possession of these
     text messages and has thus failed to produce a copy to Constantine or the district court post-trial. Thus,
     neither has been able to review the contents of the text messages. We note, however, that the prosecution
     team’s Brady obligation is ongoing. See Leka v. Portuondo, 257 F.3d 89, 100 (2d Cir. 2001).

                                                         4
57   have been withheld” insufficient to demonstrate Brady violation). When a conviction is attacked

58   after the fact in an effort to set it aside, “undisclosed evidence will be deemed material only if it

59   could reasonably be taken to put the whole case in such a different light as to undermine confidence

60   in the verdict.”   United States v. Payne, 63 F.3d 1200, 1209 (2d Cir. 1995) (cleaned up).

61   Constantine has failed to articulate a plausible basis for his claim that these messages are material.

62          Constantine argues that these unidentified text messages would show that Kenner, without

63   Constantine’s knowledge, made representations to victims about how the investment funds would

64   be used. He also argues that the text messages could have supported his theory that he believed

65   that the money he received came from legitimate sales of his stock in Eufora, so that he was free

66   to spend the money as he wished. Finally, he argues that the text messages Kenner used at trial

67   and attached to his post-trial filings support the likelihood that the rest of Kenner’s text messages

68   must contain material evidence. We reject these arguments.

69          Constantine’s argument as to his lack of direct involvement is consistent with the evidence

70   the government presented at trial. Throughout the trial, the government showed that Kenner was

71   the primary contact dealing with defrauded victims. Several investors testified that they were

72   unaware of Constantine’s involvement with the Hawaii Project, and others testified that Kenner,

73   not Constantine, convinced them to invest in Eufora.           A further showing that fraudulent

74   representations were made by Kenner would not have changed the picture presented to the jury by

75   the government’s evidence.

76          The government also presented substantial evidence of Constantine’s involvement in, and

77   awareness of, the fraudulent schemes. See United States v. Orena, 145 F.3d 551, 558 (2d Cir.

78   1998) (“Where substantial evidence of guilt entirely unrelated to the withheld impeachment

79   evidence exists, it will be more difficult to argue that there is a reasonable probability that the


                                                       5
 80   withheld evidence, if disclosed, would have resulted in a different verdict.”). For example, the

 81   government demonstrated through bank records, a handwriting expert, and the testimony of a non-

 82   victim witness that Constantine diverted $1 million from funds invested in the Hawaii Project to

 83   himself and concealed the fraud through sham consulting agreements that had been backdated and

 84   contained forged signatures.

 85          With respect to Constantine’s awareness of the false representations made to victims of the

 86   Eufora scheme, the government relied on a recorded conversation between Constantine and

 87   Kenner in which Constantine acknowledges his involvement in defrauding Eufora investors.

 88   Evidence reconfirming that the stock belonged to Constantine would not have tended to rebut the

 89   government’s proof of Constantine’s fraud.

 90          Furthermore, as for some of the fraudulent representations, it was Constantine who made

 91   them to the victims, not Kenner. For example, Constantine personally solicited a victim named

 92   Nicholas Privitello for an investment in Eufora. Constantine induced Privitello to send $200,000

 93   by wire in exchange for the promise of a 1.5% interest in the stock of Eufora, which stock

 94   Constantine had no intention to deliver and did not deliver. Constantine’s arguments that the

 95   undisclosed texts would have shown his entitlement to use the proceeds of the sale of his stock in

 96   Eufora are irrelevant in rebutting the evidence that he made fraudulent representations.

 97   Constantine also took the lead in soliciting victims for the Global Settlement Fund scheme, and

 98   the government proved through bank records, business records, witness testimony, and text

 99   messages that Constantine made misrepresentations to victims about what their investments would

100   be used for and spent the funds on personal expenses such as legal fees, rent, and automobile work.

101          Finally, the text messages that have been identified are neither exculpatory nor impeaching.

102   At best, one of Kenner’s text conversations contradicts victim Jay McKee’s testimony that he did


                                                      6
103   not recall, prior to investing in the Global Settlement Fund, that his investment would be spent on

104   certain assets. We agree with the district court that this text conversation was “completely

105   insignificant” because McKee was not told that those assets were essentially worthless, nor was

106   he told that the funds would be used for Constantine and Kenner’s personal expenses. Special

107   App’x at 25–26.

108           For the above reasons, we discern no abuse of discretion in the court’s denial of

109   Constantine’s motion for a new trial. 4

110           We affirm the district court’s ruling as to Constantine’s ineffective assistance of counsel

111   claim as it relates to the identified text messages, which are not material and thus cannot establish

112   prejudice. We do not otherwise rule on this claim because we lack an adequate factual record.

113   Considering the messages that had been disclosed, the district court ruled that Constantine suffered

114   no prejudice from his counsel’s failure to obtain them before trial because there was no likelihood

115   they would have changed the jury’s verdict. Because Constantine failed to raise the issue of the

116   undisclosed text messages until more than four years after trial, however, the district court was

117   reasonably unwilling to postpone sentencing for the time needed for a full record to be assembled

118   on that question. The district court therefore ruled that Constantine would not be precluded from

119   raising the issue in a collateral attack under 28 U.S.C. § 2255.

120           As Constantine’s ineffective assistance claim on this appeal is limited to the issues

121   presented by the undisclosed text messages, we decline to evaluate the claim on this record. Our

122   ruling is without prejudice to Constantine asserting such a claim in a future motion under 28 U.S.C.

123   § 2255, as the district court contemplated. See United States v. Fiseku, 915 F.3d 863, 874 (2d Cir.


              4
                 For the same reasons we reject Constantine’s Brady challenge, we reject his argument in the
      alternative to compel production of the text messages and to remand for an assessment of their materiality.

                                                          7
124   2018).

125            We have considered the remainder of Constantine’s arguments and find them to be without

126   merit. 5 Accordingly, we affirm the judgment of the district court.

127                                                    FOR THE COURT:
128                                                    Catherine O’Hagan Wolfe, Clerk of Court




               5
                We reject Constantine’s challenge based on an alleged violation of his rights under California v.
      Trombetta, 467 U.S. 479 (1984), because that right is implicated only when the government permanently
      loses potentially exculpatory evidence. See id. at 486–87. Here, Kenner’s phone, laptop, and the
      electronic files generated from the devices when they were originally searched remain in FBI custody.

                                                          8